     Case 1:20-cv-03127-SAB    ECF No. 64    filed 09/11/20   PageID.1522 Page 1 of 3



1                                                             Hon. Stanley A. Bastian
      Theresa M. DeMonte, WSBA No. 43994
2     McNAUL EBEL NAWROT & HELGREN PLLC
      600 University Street, Suite 2700
3     Seattle, WA 98101
      Phone: (206) 467-1816
4     tdemonte@mcnaul.com
      Attorneys for Amici Curiae Brady and Team Enough
5

6
                    UNITED STATES DISTRICT COURT
7                  EASTERN DISTRICT OF WASHINGTON
                             AT YAKIMA
8
     STATE OF WASHINGTON, STATE
9                                                    No. 1:20-cv-03127-SAB
     OF COLORADO, STATE OF
10   CONNECTICUT, STATE OF
     ILLINOIS, STATE OF MARYLAND,
11                                                   NOTICE OF APPEARANCE
     COMMONWEALTH OF                                 OF COUNSEL FOR AMICI
12   MASSACHUSETTS, STATE OF                         CURIAE BRADY AND TEAM
     MICHIGAN, STATE OF MINNESOTA,                   ENOUGH
13
     STATE OF OREGON, STATE OF
                                                     (Clerk’s Action Required)
14   RHODE ISLAND, STATE OF
15
     VERMONT, COMMONWEALTH OF
     VIRGINIA, STATE OF WISCONSIN,
16

17
                              Plaintiffs,

18   v.
19
     DONALD J. TRUMP, in his official
20   capacity as President of the United States
21
     of America; UNITED STATES OF
     AMERICA; LOUIS DEJOY, in his
22   official capacity as Postmaster General;
23   UNITED STATES POSTAL SERVICE,

24                             Defendants.
25

26

                                                                              LAW OFFICES OF

      NOTICE OF APPEARANCE OF COUNSEL FOR                        MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                        600 University Street, Suite 2700
      AMICI CURIAE BRADY AND TEAM ENOUGH                                Seattle, Washington 98101-3143
                                                                                 (206) 467-1816
     Case 1:20-cv-03127-SAB    ECF No. 64    filed 09/11/20   PageID.1523 Page 2 of 3



1     TO:          THE CLERK OF THE COURT
2
      AND TO:      ALL PARTIES AND THEIR RESPECTIVE COUNSEL
3                  OF RECORD
4           PLEASE TAKE NOTICE that Brady and Team Enough, by and
5
      through their counsel of record, Theresa M. DeMonte and McNaul Ebel
6

7     Nawrot & Helgren PLLC, hereby appears in the above-entitled cause, and

8     hereby requests that all further papers and pleadings herein be served upon her
9
      at the address below stated.
10

11          DATED this 11th day of September, 2020.

12                                   McNAUL EBEL NAWROT & HELGREN PLLC
13
                                     By: s/Theresa M. DeMonte
14                                         Theresa M. DeMonte, WSBA No. 43994
15                                     600 University Street, Suite 2700
                                       Seattle, Washington 98101
16                                     P: (206) 467-1816 / F: (206) 624-5128
                                       tdemonte@mcnaul.com
17
                                       Attorneys for Amici Curiae
18                                     Brady and Team Enough
19

20

21

22

23

24

25

26

                                                                              LAW OFFICES OF

      NOTICE OF APPEARANCE OF COUNSEL FOR                        MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                        600 University Street, Suite 2700
      AMICI CURIAE BRADY AND TEAM ENOUGH                                Seattle, Washington 98101-3143
      (Cause No. 1:20-cv-03127-SAB) – Page 1                                     (206) 467-1816
       Case 1:20-cv-03127-SAB           ECF No. 64   filed 09/11/20   PageID.1524 Page 3 of 3



1                                      CERTIFICATE OF SERVICE
2
                    I hereby certify that on September 11, 2020, I electronically filed the
3

4         foregoing with the Clerk of the Court using the CM/ECF system, which will
5         send notification of such filing to all counsel of record who receives CM/ECF
6
          notification.
7

8                   DATED this 11th day of September, 2020.
9
                                           By: s/Theresa M. DeMonte
10                                               Theresa M. DeMonte, WSBA No. 43994
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                      LAW OFFICES OF

          NOTICE OF APPEARANCE OF COUNSEL FOR                            MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
          AMICI CURIAE BRADY AND TEAM ENOUGH                                    Seattle, Washington 98101-3143
          (Cause No. 1:20-cv-03127-SAB) – Page 2                                         (206) 467-1816


     Brady-TMD ji111w081j 2020-09-11
